UNPUBLISHED
                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 97-710



In Re: ROBERT GLENN ROBERTSON, a/k/a K.O.,

                                                            Petitioner.



             On Petition for Writ of Mandamus. (CR-93-44)


Submitted:    October 14, 1997             Decided:   November 25, 1997


Before MURNAGHAN, LUTTIG, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert Glenn Robertson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Glenn Robertson filed this mandamus petition seeking an

order from this court compelling the district court to act on his

28 U.S.C.A. § 2255 (West 1994 & Supp. 1997) motion. Because there

has been significant action in his case in the district court as

recently as September 10, 1997, we conclude that Robertson's peti-
tion is moot. Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for a writ of mandamus. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                   PETITION DENIED




                                2